DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “circumferential portion, which is kept free from the first wall shell and from the second wall shell, and …oriented to the inlet opening and the outlet opening” must be shown or the feature(s) canceled from the claim(s).  There is no drawing which shows the circumferential portion, the shell portions, the inlet opening and outlet opening.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both a roller bearing and an internal cavity.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification contains reference numeral 44 for both a roller bearing and an internal cavity in at least paragraphs [0063] and [0064].  Appropriate correction is required.
Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claim 1 lines 10-13 “a shut-off element in the conveying chamber which shuts off the second connecting path in a first state, and opens up the second connecting path in a second state, in order to allow a movement of the first piston along the second connecting path” would be clearer if written as --a shut-off element in the conveying chamber which shuts off the second connecting path to the first connecting path in a first state, and opens up the second connecting path to the first connecting path in a second state, in order to allow a movement of the first piston along the second connecting path-- since it identifies what the shut-off element shuts the second chamber off from.
In claim 8, “wherein the conveying chamber comprises an inlet opening and two outlet openings and that three pistons are arranged in the conveying chamber” would be clearer if written as --wherein the conveying chamber comprises the inlet opening and the outlet opening comprises two outlet openings, and three pistons are arranged in the conveying chamber-- since there is already an inlet opening and an outlet opening recited in claim 1.
In claim 9 line 3, “a first wall shell of the wall shell that is attached to the first piston extends along a different circumferential portion of the conveying chamber to a second wall shell of the second piston” would be clearer if written as --the shell of the first piston extends along a different circumferential portion of the conveying chamber than a second wall shell of the second piston--.
In claim 10 lines 2-5 “wherein the conveying chamber has a circumferential portion, which is kept free from the first wall shell and from the second wall shell, and that the circumferential portion which is kept free is oriented to the inlet opening and the outlet opening” would be clearer if written as --wherein the conveying chamber has a circumferential portion, which is separate from the first wall shell and from the second wall shell, and which comprises the inlet opening and the outlet opening--.
In claim 11 line 3, “formed in the circumferential portion that is kept free by a housing part” would be clearer if written as --formed in the circumferential portion that is separate from the first wall shell and the second wall shell by a housing part--.
In claim 15 line 13, “while the second connecting path is shut off” would be clearer if written as --while the second connecting path is shut off from the first connecting path-- since it defines what the second connecting path is shut off from
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 lines 2-4 recite “a circumferential angle of at least 30°, preferably at least 60°, more preferably at least 90°.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “at least 30°”, and the claim also recites “preferably at least 60°, more preferably at least 90°” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner notes that in further interpreting the claims, it is assumed that the feature introduced by such narrower language is merely exemplary of the remainder of the claim, and therefore not required.
	The term “hard metal” in claim 13 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what metals are considered hard metals and which are not.  The examiner notes that in further interpreting the claims, it is assumed that all metals are hard metals.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,227,090 to Bartolozzi in view of U. S. Patent 4,123,205 to Peleschka.
Bartolozzi teaches a material pump having a conveying chamber (chamber inside 1 and outside 3 and 4), which extends along a closed path from an inlet opening (9), via an outlet opening (11, 12), back to the inlet opening (9), so that the conveying chamber forms a first connecting path (left side of the dotted line shown in annotation of Fig. 4 below) and a second connecting path (right side of the dotted line shown in annotation of Fig. 4 below) between the inlet opening (9) and the outlet opening (11, 12), having a first piston (5) for performing a conveying movement along the first connecting path (left side of the dotted line shown in annotation of Fig. 4 below) of the conveying chamber, so that with the conveying movement material is conveyed from the conveying chamber through the outlet opening (11, 12), and material is introduced into the conveying chamber through the inlet opening (9), and having a shut-off element (7) in the conveying chamber which shuts off the second connecting path (right side of the dotted line shown in annotation of Fig. 4 below) to the first connecting path (left side of the dotted line shown in annotation of Fig. 4 below) in a first state (Fig. 4), and opens up (by moving) the second connecting path (right side of the dotted line shown in annotation of Fig. 4 below) to the first connecting path (left side of the dotted line shown in annotation of Fig. 4 below) in a second state (when the cycle continues beyond Fig. 7), in order to allow a movement of the first piston (5) along the second connecting path (right side of the dotted line shown in annotation of Fig. 4 below) (when the cycle continues beyond Fig. 7 piston 5 will end up moving through the second connecting path), wherein a wall shell (3) delimiting the conveying chamber (the inner wall thereof) is attached to the first piston (5), which wall shell (3) extends over the entire length of the conveying chamber (along the entire inner periphery) and is moved together with the first piston (5) (they are attached) (Figures 1-7; col 1 lines 13-15; col. 2 lines 9-49, and col. 4 lines 10-39),
wherein the wall shell (3) has a greater extent in the circumferential direction than a connecting element (R1, R2 in S1, S2) which extends between a drive motor of the pump (the motor is attached to shaft 15 when the unit is used as a pump) and the first piston (5) (connected to 3) (Figures 1-7; col 2 lines 49-col. 3 line 24 and col. 4 lines 10-44, wherein piston 5 connected to wall shell 3 is linked to member 18 which is fixed to the shaft 15 by rollers R1 and R2 in spaces S1 and S2),
wherein the wall shell (3) extends over a circumferential angle of at least 30° (Fig. 3, wherein it is shown to extend over a circumferential angle of 360°),
wherein the shut-off element (7) is a second piston (7) which is likewise designed to perform a conveying movement along the first connecting path (left side of the dotted line shown in annotation of Fig. 4 below) of the conveying chamber (Fig. 7), wherein the second piston (7) is at a standstill during the conveying movement of the first piston (5) (Fig. 4), wherein during the conveying movement of the first piston (5) (Fig. 4), the second piston (7) is arranged in an intermediate position between the outlet opening (11, 12) and the inlet opening (9) (Fig. 4), and wherein the conveying chamber comprises the inlet opening (9) and the outlet opening (11, 12) comprises two outlet openings (11, 12), and three pistons (5-8) are arranged in the conveying chamber (Figures 1-7; col 1 lines 13-15; col. 2 lines 9-49, and col. 4 lines 10-39), and
wherein the wall shell (3) attached to the first piston (5) extends along a different circumferential portion of the conveying chamber than a second wall shell (4) of the second piston (7) (Figures 1-7, wherein it is shown that the two wall shells are axially separated and therefore in a different circumferential portion of the conveying chamber).
[AltContent: textbox (12)][AltContent: textbox (7)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    591
    478
    media_image1.png
    Greyscale

Annotation of Bartolozzi Fig. 4.
Bartolozzi is silent as to what is pumped (col. 1 lines 13-15).  Peleschka teaches a similar pump for a thick matter (Fig. 1; col. 2 lines 24-26, wherein the disclosed pump is used for concrete and paragraph [0002] of Applicant’s specification defines thick matter, by example, as concrete or mortar).  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use the pump taught by Bartolozzi with the pumped material taught by Peleschka in order to use the pump to convey construction materials (col. 1 lines 5-7).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 3,227,090 to Bartolozzi in view of U. S. Patent 4,123,205 to Peleschka and U. S. Patent 6,142,747 to Rosenau.
Bartolozzi and Peleschka teach a pump comprising all the limitations of claim 1, as detailed above, but do not teach a supplementary conveying cylinder.  Rosenau teaches a pump (2) wherein an outlet of the pump (2) is coupled to a supplementary conveying cylinder (3) (Fig. 1; col. 4 lines 47-49).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to use the pump taught by Bartolozzi with the supplementary conveying cylinder taught by Rosenau in order to further increase the pressure of the pumped material (col. 4 lines 47-49).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objections set forth in this Office action and in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a pump comprising all the limitations of claims 1 and 4, but more specifically, wherein the shut-off element is a shut-off valve which, in the first state, is arranged in the second connecting path and, in the second state, is spaced apart laterally from the second connecting path.  The shutoff element of Bartolozzi is a piston, not a valve which cannot be spaced apart laterally from the second connecting path.
Claims 10- 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objections set forth in this Office action and in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a pump comprising all the limitations of claims 1, 9 and 10, but more specifically, wherein the conveying chamber has a circumferential portion, which is separate from the first wall shell and from the second wall shell, and which comprises the inlet opening and the outlet opening.  The inlet opening and discharge opening of Bartolozzi are attached to the wall shells and therefore cannot be in a circumferential portion which is separate from the first wall shell and from the second wall shell as recited.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a pump comprising all the limitations of claims 1 and 13, but more specifically wherein a circumferential portion of the piston which travels over the inlet opening or the outlet opening is formed by an end piece.  The inlet opening and discharge openings of Bartolozzi are attached to the wall shells to which the pistons are also attached and therefore the piston cannot travel over the inlet opening or the outlet opening as recited.
Claim 15 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a pump comprising all the limitations of claims 15, but more specifically, wherein a wall shell which delimits the conveying chamber and extends over the entire length of the conveying chamber and which is moved together with the first piston is attached to said first piston, wherein in a first phase, the first piston is moved along the first connecting path from the inlet opening in the direction of the outlet opening, in order to convey thick matter through the outlet opening and to introduce thick matter through the inlet opening into the conveying chamber, while the second connecting path is shut off from the first connecting path, and wherein in a second phase, the first piston is moved along the second connecting path.  The inlet opening and discharge openings of Bartolozzi are attached to the wall shells to which the pistons are also attached and therefore the piston cannot be moved from the inlet opening as recited.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christensen teaches a similar pump, but the pistons are not attached to a wall shell.  Goering teaches a similar device, but it is not a pump.  Ishida teaches a piston made form metal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746